IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                January 6, 2010
                               No. 08-51263
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

STEPHEN MCCORD,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:08-CR-194-ALL


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Stephen McCord appeals following his conditional guilty-plea conviction
of possession of firearms by a convicted felon. McCord argues that the district
court erred by denying his motion to suppress. In particular, he contends that
the search of his residence was not authorized as a condition of his probation
because this condition was unconstitutional and he did not voluntarily agree to




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-51263

it. Additionally, he asserts that the search was not supported by reasonable suspicion.
      At the time the search was conducted, there was recent evidence from a
confidential informant, who had previously provided reliable information, that
McCord was manufacturing methamphetamine at his residence, and McCord
himself admitted that he was cooking methamphetamine. Because we find
under the totality of the circumstances that reasonable suspicion existed to
support the search of McCord’s residence, we need not reach the issue of the
validity of the probationary condition allowing suspicionless searches.            See
United States v. Knights, 534 U.S. 112, 118-21 (2001); United States v. Martinez,
486 F.3d 855, 859 (5th Cir. 2007); United States v. Boruff, 909 F.2d 111, 117 (5th
Cir. 1990) .
      AFFIRMED.




                                          2